Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted February 2, 2021 is acknowledged.
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-51, 55-57, 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recites the formulation “does not comprise methylsulfonylmethane”. The application as originally filed lack support for such limitation. Note, Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. See, also, MPEP 2173.05(i). Applicants cite paragraphs 37, 56 and 57 for supporting the amendment. The recited paragraph is completely silent about methylsulfonylmethane. Note, the application does not recite DMSO as alternative ingredient in claimed formulation. Paragraph 14 of the application mentioned DMSO as part of prior art formulation. 
Furthermore, claims 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the application as originally filed lack support for a formulation consisting essentially of oxypurinol and a carry with the particular concentration as defined in the claims. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite concentrations of oxypurinol. It is not clear if the concentration is the concentrations of oxypurinol in the formula or a concentration that has been delivered to the cells as defined in claim 27. The claims are indefinite as to the meaning of “concentration”.

Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salim et al. (WO 94/05291 A1).
Salim et al. teach  topical cream composition comprising 1% or oxypurinol. See, page 6, example 1 B. Salim et al. teach that the composition is useful for improving the condition of the skin and/or mucosa by scavenging oxygen-derived free radical as well as combating the tendency for their formation via the inhibition of xanthine oxidase. See, page 2, the last full paragraph and page 5, the last full paragraph. Salim et al. teach oxypurinol solution in double distilled water in concentration of 0.5%, 1%, 5%, 10% and 20%. which has been shown to have protected mucosal from injury or suppressed the injury. Salim et al. further teach the 
The topical formulations of the invention contain at least 0.5% w/w of each of its ingredients, preferably from 1 to 30% w/w and most preferably from 1 to 10% w/w, e.g. 5% methylsulphonylmethane and 1% allopurinol or oxypurinol. Where menthol is included, this is generally used in an amount of from 1 to 30% w/w and most preferably from 1 to 5% w/w. The compositions of the present invention may also be administered orally or parenterally, in particular by intravenous injection. See, page 3.
As to the transitional phrase “consisting essentially of”, note, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). In instant case, DMSO is not disclosed as active ingredient in this application. Further, DMSO has been an old and well-known carrier/solvent. For claim 27-30, note the concentrations recited in the claims are construed as the effective concentration being delivered to the skin cells, Note , 1% of oxypurinol is about 60mM in mole concentration. It would have been reasonably expected that such a composition would deliver the required amount of oxypurinol to skin tissue. It is the burden of application to show that the composition of Salim et al. would not deliver the required amount of oxypurinol. Note,  when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
 . Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-59  are rejected under 35 U.S.C. 103 as being unpatentable over Rodemer 1 (US 2011/0224237 A1), Rodemer 2 (US 2010/0280051 A1) in view of Salim et al. (WO 94/05291 A1), Day et al. (“Clinical Pharmacokinetics and Pharmacodynamics of allopurinol and oxypurinol,” Clin. Pharmacokinet., 2007, Vol. 46, No. 8, pp 623-644) and Yokomichi et al. (“Pathogenesis of Hand-Foot Syndrome induced by PEG-modified liposomal doxorubicin,” Human Cell, 2013, Vol. 26, pp 8-18), and in further view of MacDonald et al. (US 20130012533 A1, IDS) and Miller et al. (“Chemotherapy-induced hand-foot syndrome and nail changes: A review of clinical presentation, etiology, pathogenesis, and management,” J. Am. Acad. Dermatol. 2014, Vol. 71. No. 4, pp 787-794)
Rodemer 1 teaches method of treating palmar plantar erythrodysesthesia, also known as hand-foot syndrome (HFS), induced by chemotherapy in cancer treatment, particularly, those introduced by fluoropyrimidine chemotherapy, such as fluorouracil and capecitabine, and those induced by pegylated doxorubicin. The method comprising topical or local administration of a composition comprising allopurinol. See, particularly, the abstract, paragraphs [0041] to [0046]. Rodemer 1 teaches that allopurinol could be acting by reduction of the local production of active toxic metabolites. See, paragraph [0053]. Allopurinol topical composition may be made into conventional topical dosage forms, such as lotion, cream, ointment, microemulsion, gels, emulsion gel, paste, and foam, etc. The topical composition may contain from 1-10% by weight of allopurinol, more particularly, from 1-6%, especially, 1-5%. The cream or lotion are oil-in-water emulsions. Oily bases that can be used are fatty alcohols, fatty acids, fatty acid esters, liquid to solid waxes, wool wax or beeswax, and/or hydrocarbons, especially liquid, semi-solid or solid substances or mixtures thereof, for example petroleum jelly (petrolatum, Vaseline) or paraffin oil. Suitable emulsifiers are surface-active substances having predominantly hydrophilic 
Rodemer 1 and/or 2 as a whole do not teach expressly an example of  topical oxypurinol composition with the particular excipient/carrier and concentration recited herein, nor a method of using the same for treatment of side effect associated with administration of one therapeutic agent, such as hand-foot syndrome introduced by those chemotherapeutic agents, such as sunitinib, or 5-fluorouracil.
However, Salim et al. teach a topical cream composition comprising 1%  allopurinol or oxypurinol. See, page 6, example. Salim et al. teach that the composition is useful for improving the condition of the skin and/or mucosa by scavenging oxygen-derived free radical as well as combating the tendency for their formation via the inhibition of xanthine oxidase. See, page 2, the last full paragraph and page 5, the last full paragraph. Salim et al. further reveal that oxypurinol solution in double distilled water in concentration of 0.5%, 1%, 5%, 10% and 20%, which has been shown to have protected mucosal from injury or suppressed the injury. Salim et al. also teach that combination of oxypurinol and methylsulphonylmethane (MSM) provide 
 Day et al. teach that oxypurinol is the active metabolite of allopurinol and is responsible predominantly for the therapeutic effect of allopurinol. See, particularly, pages 626-627. Yokomichi et al teach that the mechanism of hand-foot syndrome (HFS) development is the production of reactive oxygen species (ROS), which leads to a serial biochemical/biological 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use oxypurinol in place of allopurinol as the only active agent for making the topical composition of Rodemer, with the particular topical excipients herein recited, and to use the same for treating side effect associated with administration of one therapeutic agent, such as hand-foot syndrome, including those with hyperkeratosis, introduced by those chemotherapeutic agents, such as sunitinib or fluorouracil.
A person of ordinary skill in the art would have been motivated to use oxypurinol in place of allopurinol for making the topical composition of Rodemer, with the particular topical excipients herein recited, and to use the same for treating side effect associated with administration of  therapeutic agent, such as hand-foot syndrome introduced by those chemotherapeutic agents, such as sunitinib or fluorouracil because oxypurinol is known as the active metabolite of allopurinol and is known to be used alone. Further, both allopurinol and oxypurinol are known to be similarly useful for improving the condition of the skin and/or mucosa by scavenging oxygen-derived free radical as well as combating the tendency for their formation and reactive oxygen species, which is known as one pathogen of HFS. Furthermore, As for claims 43-47, note, the optimization of a result effective parameter, e.g., effective amount of a therapeutic agent, or its concentration in a topical composition, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. As to the effective delivered level of oxypurinol, such as those recited in claims 27-30, 32, 53, 56 and 58-59, note, 
Response to the Arguments
Applicants’ amendments and remarks submitted February 2, 2021 have been fully considered, but found unpersuasive as to the rejections set forth above.
As to the rejections under 35 U.S.C. 102, applicants contend that Salim reference require DMSO and the claims employ transitional phrase “consisting essentially of” would exclude DMSO from claimed invention. The arguments are not probative for reason as set forth in the rejection. Particularly, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). In instant case, DMSO is not disclosed as active ingredient in this application. Further, DMSO has been an old and well-known carrier/solvent/adjuvant.
With respect to the rejections under 35 U.S.C. 103, applicants contend there are unexpected results residing in claimed invention. The arguments are not probative. Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627